Brewer, J.
This was a bill filed by complainant to restrain the defendants from putting in force a schedule of rates for switching services in the city of Minneapolis, in the state of Minnesota; the rate established by such, schedule being one dollar per car as the maximum charge. Tlie case is submitted on pleadings and proofs for final determination.
The opinion recently filed by me in the case of Railway Co. v. Dey, ante, 866, Southern district of Iowa, practically disposes of all the questions in this case, and of course 1 need not repeat the views or the reasons given therein. A suit to restrain the railroad commissioners from, putting in force a schedule of rates is not a suit against the state, within *886the purview of the eleventh amendment. It is not within the power of the state, directly or indirectly, to put in force a schedule of rates, when the rates prescribed therein will not pay the cost of service. In this case the defendant took no testimony, and the complainant’s testimony shows that the actual cost of the service, that is, wages of employes, rent of engines, keeping the track in repair, exceeds per car by fourteen cents the amount allowed in the schedule as compensation. In other words, it costs complainant one dollar and fourteen cents per car to do the work, and the defendants propose to allow it to charge only one dollar. “The state cannot require a railroad corporation to carry persons or property without reward.” Railroad Commission Cases, 116 U. S. 331, 6 Sup. Ct. Rep. 344.
Whether this order of defendants is an interference with interstate commerce or not, is a question I need not decide. My Brother Nelson, when the application for a preliminary injunction was made to him, was of the opinion that it was not. The case of The Daniel Ball, 10 Wall. 557, was relied upon by the complainant’s counsel, but the defendants insist that the decision in Stone v. Trust Co., 116 U. S. 307, 6 Sup. Ct. Rep. 334, shows that this order was no interference with interstate commerce, and, being later than the case in 10 Wall., in so far as it conflicts with that, overrules it. But the case of Coe v. Town of Errol, 116 U. S. 517, 6 Sup. Ct. Rep. 475, reaffirms the case in 10 Wall., and certainly makes it a very serious question whether, when property has been put in a car with the intent of shipping it outside of the state, it has not already commenced its interstate journey. However, I do not attempt to definitely decide this question, placing my decision upon the other grounds mentioned. A final decree will be entered in favor of the complainant, as .prayed for.